Exhibit CONDITIONAL FORBEARANCE AGREEMENT This Conditional Forbearance Agreement (the “Conditional Forbearance”) is entered into as of August 23, 2010 (the “Effective Date”), by and between Great Circle Energy Services, L.L.C., a Delaware limited liability company, managed and represented by Alfa Capital Partners of Moscow, Russian Federation (formerly known as Great Circle Energy Services, L.L.C. (the “Lender”) and Caspian Services, Inc., a Nevada corporation (the “Borrower,” and together with the Lender, the “Parties”). RECITALS WHEREAS, the Lender and the
